 TRANSPORTATION SYSTEMS, INC.195Transportation Systems,Inc.andJane Mt.Pleasant.Case 29-CA-3984March 28, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOplaint on October 1, which alleged that Ms. Tot. Pleasant wasa member of the Union and a supporter of the Coalitionwhich had engaged in various activities and programs inopposition to policies and positions taken by the leadershipof the Union and that on or about August 19 Respondent hadissued two disciplinary warning slips and had suspended Ms.Mt. Pleasant for I day because she had distributed Coalitionliterature to Respondent's employees.In its October 9 answer, as later amended at the hearingin thisroceedingResondent admitted the jurisdiction andp,pOn December 31, 1974, Administrative Law Judgecommerce allegations, the status of the Union, and that theJohn M. Dyer issued the attached Decision in this pro-Coalition, which consists of members of the Union, is en-ceeding. Thereafter, the Respondent filed exceptionsgaged in activities and programs in opposition to policies andand a supporting briefpositions taken by the leadership of the Union. RespondentPursuant to the provisions of Section 3(b) of the the-further admitted that it had issued two disciplinary warningNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Aministrative Law Judge and hereby orders thatthe Respondent, Transportation Systems, Inc., Brook-lyn,New York, its officers, agents, successors, and as-signs,shall take the action set forth in said recom-mended Order.IContrary to the Administrative Law Judge, we find that the recordherein does not establish that the Taxi Rank and File Coalition is a labororganization within the meaning of Sec. 2(5) of the Act. The AdministrativeLaw Judge's Conclusions of Law are accordingly amended. However, weaffirm the Administrative Law Judge's conclusion that Respondent violatedSec 8(a)(3) and (1) of the Act since disciplining an employee for activitieson behalf of a group in opposition to the recognized union falls within theproscriptions of Sec 8(a)(3).Selwyn Shoe Manufacturing Corporation, 172NLRB 674, 676 (1968)DECISIONslips to Jane Mt. Pleasant on about August 19 and had sus-pended her for 1 day without pay but denied that its actionsin any way violated the Act.All parties were afforded full opportunity to appear, toexamine and cross-examine the witnesses, and to argue orallyat the hearing in this matter held on October 31 in Brooklyn,New York. General Counsel and Respondent have filed briefswhich have been carefully considered.The principal question in this case is whether the Respond-ent unlawfully restricted the distribution of literature on itspremises by giving warnings and a suspension to Jane Mt.Pleasant. Respondentmaintainsthat it has a right to forbidany distribution of literature on its premises in what it consid-ers a working area, while the General Counsel and the Charg-ing Party maintain that distribution of literature is properand permissible where employees are congregatedas long assuch distribution does not interfere with employeees' dutieswhile they are in the garage. On the basis of the evidence, Ihave concluded that one written warning was probably justi-fied but that the second written warning and the suspensionwere not justified and were violative of Section 8(a)(1) and (3)of the Act.On the entire record in this case, including my evaluationof the reliability of the witnesses, based on the evidence re-ceived, my observation of their demeanor, and the nature andmanner in which responses were made, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Ms. Jane Mt.Pleasant- filed the charge against Transportation Systems,Inc., herein called the Company or Respondent, on August23, 1974,' alleging that she had been given warning noticesand suspended because of her activities in opposition to posi-tions taken by Local 3036, New York City Taxi DriversUnion, AFL-CIO, herein called the Union, and because ofher activities on behalf of the Taxi Rank & File Coalition,herein called the Coalition, in violation of Section 8(a)(1) and(3) of the Act.The Acting Regional Director for Region 29 issued a com-1Unless specifically stated otherwise, all dates herein occurred in 1974Respondent is a New York corporation with its principaloffice and place of business in Brooklyn, New York, whereit is engaged in operating a fleet of taxicabs. During the pastyear, Respondent's gross revenues were in excess of $500,000,and during the same period of time it received directly frompoints outside the State of New York automobile parts andother goods and materials valued in excess of $50,000.Respondent admits and I find that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.Respondent admits and I find that the Union and theCoalition are labor organizations within the meaning of Sec-tion 2(5) of the Act.217 NLRB No. 42 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDIITHE UNFAIR LABOR PRACTICESA. Background and Undisputed FactsThe cashier's window and the dispatcher's window face theinterior of the garage and the offices are between the entranceand the exit. To the right of their offices is a radio office andin front of the cashier's window and to the right is a counterwhich the drivers use in figuring up their trip cards andcounting their money.As the drivers pull their cabs into the gas line, they mayleave their cabs and go to the counter and start counting theirmoney and finishing their trip cards. As cabs are gassed, itis necessary to move the other cabs up and drivers may beback and forth between the cabs and the counter or thecashier's window. There was testimony that the drivers maybe in line and have to leave the cashier's line and go movetheir cabs and come back to the cashier's line.Normally therewould only be a space of 10 to 15 feet from the counter orthe dispatcher and cashier's windows to the cabs in the gasline and there is no obstruction between them.There is no specific time when a driver is released from hiscab except if there is no one to replace him and he then runsit through the gas line and parks it. Ordinarily the reliefdriver may take over at any time after it is pulled into the gasline until it is through the gas line so that the driver comingin from a shift may be out of his cab cashing in and relievedat that time or if he is not relieved may be in and out of hiscab moving his cab through the gas line and checking out.John Acierno testified that sometimes when Corradi, thegas man cannot get the drivers to move their cabs up, he iscalled and has to come out and speak to the drivers. He couldmake no estimate as to how often this occurred but indicateditwas a matter of reflex action to do it when it was necessaryand stated it happened often.The drivers are paid on a commission basis of the fares or"bookings" they have.The Company has a driver'swaitingroom which is to theleft of the dispatcher's and cashier's office and on the othersideof thegas line immediatelybehind John Acierno's office.John Acierno's office is on the far side of the exit on the otherside of the gas line from the dispatcher and cashier's office.According to credited--testimony, the driver's waiting room isnot used much by drivers except for a few drivers who arriveearly and wait to be assigned cabs. There were various rea-sons assigned for the drivers not using the waiting room,including its usefor radioclasses,but principally it was be-cause drivers could not hear their names called on the loud-speaker. It was apparent that both incoming and outgoingdrivers congregate in the area of the cashier's and dispatch-er's office and the counter. In good weather, some driversmay go outside the garage, but the bulk of the drivers remaininside near the counter.In negotiations with the Union, the taxicab companies inNew York are represented by the Metropolitan Taxi Boardof Trade, herein called the Taxi Board. This is an associationof taxicab companies that has a rotating slate of officers.During 1974, the president of the Taxi Board was JosephAcierno, Respondent's president.In 1971, a contract was signed between the Union and theTaxi Board which was accepted without being ratified by avote of the union members. Thereafter, the Coalition wasformed and proceeded to bung an action in court seekingcertain reforms and assurance that on any other contracts tobe negotiated that there would be ratification by the member-Respondent's president is Joseph Acierno and his brother,John Acierno, is the vice president. John Acierno is at Re-spondent's garage between 5 and 6 days a week and willoccasionally drive a cab. He is in charge of the day-to-dayoperations of the Company.Respondent has approximately 90 taxicabs and, on anygiven day, approximately 75 cabs are in service and are runon a two-shift basis with the first shift of drivers reporting forwork,between 5 and 6 a.m. and keeping the cabs on the streetin service until between 3:30 and 5:30 p.m. During this latterperiod of time, which some employees refer to as a shape-upperiod, the first-shift employees bring the cars to the garageand put them in thegas line.The cars remain their responsi-bility to move through the gas line until a replacement driveris sent to the cab. The second-shift employees take the cabsout anywhere between 3:30 and 5:30 p.m. until they returnthem the following morning.When regular drivers, who are assigned to specific cabs,report at thegarage,they show the dispatcher their hacklicense with their picture on it and receive their trip card. Thetrip cards are filled out by the drivers showing the passengerspicked up and their fares and destinations. Those who are notregularly assigned give their hack licenses to the dispatcherwho keeps them in order of the time they report and whencabs are available he dispatches the drivers in sequence, call-ing out theirnamesover a loudspeaker system. According tothe testimony, there is so much noise in the shop during theshift change time that on a number of occasions the driversdo not hear their names called and the dispatcher will leavehis office and search for the driver for a short time beforecalling the next driver in order. In dispatching the irregulardrivers, the dispatcher gives them their hacklicenseand a tripcard.Cab drivers finishing a shift pull their cabs into the gas lineand may be relieved of their duties if there is a regular driverwaiting to take over the cab, or when the dispatcher sends arelief driver to the cab. If there is no relief driver, after pro-ceeding through the gas line the driver will park the cab andhis duties with that cab are over for that day.The garage has an entrance and exit facing on the samestreet, some 50 to 75 feet apart. The drivers turn into thegarage and then make a continuous left turn in a semicircleemerging from the exit. Gas pumps are stationed on each sideof the exit and normally, with more than one car in line, thegas man will gas up two cabs at the same time with the frontcab pulling part way out onto the sidewalk and the second cabpulling up close behind. There are automatic fillersignals onthe gas pumps so that the gas man can insert the nozzles andstart the gasoline flowing into two cabs and in the meantimecheck the water and oil levels of the cabs and see if they havetire problems. The gas man, Ernie Corradi, estimated it takesapproximately 3 minutes to gas and check two cabs. As morecabs come in, the gas line gets longer and occasionallystretches out onto the street and in order to keep traffic mov-ing through the block at times it is necessary to start a secondline of cabs inside the garage and on at least one occasion,according to John Acierno, it was necessary to have threelines of cabs inside the garage. TRANSPORTATION SYSTEMS, INC.ship. The parties agreed that company members of the TaxiBoard knew, following the legal proceeding brought by theCoalition, that any new contract agreed to between the Unionand the Taxi Board would have to be ratified by the unionmembers. The 1971 contract expired in 1973 by its terms, butthe terms of the contract were continued in effect subject tocancellation by either party on twenty-four-hour notice.In the summer and fall of 1974, various members ran foroffices in the Union representing various slates of candidates.One slate of candidates was put up by the Coalition and therewere at least two other slates in the contest which was to beheld in November. Jane Mt. Pleasant was elected the shopsteward for the company garage in the summer of 1974.Following the 1973 contract expiration date, negotiationswere begun for a new contract.These negotiations reachedhard bargaining in the summer of 1974 and hints of an agree-ment-were heard in August. The new contract provided somedifferent terms and rates, but by its terms it could onlybecome effective when and if a fare rise of 25 percent wasgranted to the taxicab companies by the New York PublicUtilities Commission.When the terms became known, theCoalition opposed the contract and sought to defeat it at aratification vote because it was opposed to any increase in taxifares.The Coalition claimed that when a previous fare risehad been granted, the number of taxi patrons decreased andthe drivers experienced a loss of money ratherthan an in-crease from a percentage of greater fares.Inmid-August, the Coalition staged a demonstrationwhich was covered by the various news media and there werevideo broadcasts of interviews of various Coalition support-ers. Jane Mt. Pleasant was at the demonstration and wasinterviewed by some of the television newscasters and herinterview was broadcast on at least one channel.She statedthat the Coalition was opposed to the fare raise and thecontract and that taxicab drivers such as she could not affordto take vacations,whereas the bosses could.She said thatincreases in the contract should come from the companies'profits and not from a fare raise.Jane Mt. Pleasant, after becoming a shop steward, soughtand received more work than she performed previously sothat she could be present at the garage on a more regular basisto handle any problems brought to her by the cab drivers. Shestarted working 4 days a week on the day shift. On Sunday,August 18, when she reported for work, several cab driverstold her that they had seen her on television on the Thursdaynight before and that John Acierno had seen the interview ontelevision and was very angry about it. John Acierno was notat the garage on that Sunday.B.The Events of August 19After working the day shift on Monday, August 19, JaneMt. Pleasant got to the garage between 3 and 3:30, ran hercab through the gas line, parked it, and then checked in herbookings for that day. She was standing near the counter witha stack of Coalition handbills which severely criticized theproposed contract and called for its defeat at the ratificationmeeting when John Acierno came up to her. According to hertestimony, he told her that what she had said on the televisionnews program was a lie, that she had better learn to keep her197mouth shut if she was not able to speak the truth, and thatshe was getting too smart for her pants.Acierno testified that he did not recall just when he spoketo Jane Mt. Pleasant about her television appearance, butstated that he told her that, although he did not see hertelevision appearance, what had been reported to him was adistortion of the facts, and that the reason she could not takea vacation was because she was only working 2 days a weekand that her earning power was not enough to enable her totake a vacation,whereas he was able to' take a vacation be-cause he worked full time and that a comparison betweenthem was not proper.She testified that after this conversation she handed out thehandbills and stayed mainly in the area around the counterand did not interfere with drivers who were checking in be-cause they are usually in a hurry to finish up and go home.She said she would normally wait until they had taken careof their cabs before she spoke to them. She spoke to a numberof drivers who were waiting to be dispatched and gave themhandbills.About three-quarters of an hour after her firstconversation with Acierno, she states he came back to her atthe counter and asked what she was distributing. She gavehim a copy of the leaflet and he read it and said that he didnot think she should be distributing in that area and that shehad no right to hand out literature in a working area of thegarage. She told him she was within her rights to stand at thecounter and hand out literature and that Acierno could checkthat with his lawyer. A few minutes later he came back andsaid that she could hand things out outside the garage or inthe drivers' waiting room. She replied that it was crazy tosuggest she make a distribution in the waiting room becausethe drivers were not in there and she had to be where theemployees were. He told her that was not acceptable to himand that if she did not stop distributing the handbills hewould give her a warning slip. She did not stop and he re-turned to his office and came back shortly with a warning slipwhich she at first refused to accept, but after being warnedthat such action could be considered insubordination, sheaccepted it. The warning slip stated, "1st warning. Giving outliterature on floor of garage at shift time."She continued to give out the handbills but had only a fewleft at that time. Acierno said he was going to give her anotherwarning, and went to his office, had one written, came backand gave it to her. The second warning slip stated: "2ndwarning. Refuses to stop giving out pamphlets on floor, ofgarage at shift time." Both of these warning slips were signedby Company Manager J. , Guarglia. After handing her thesecond warning, Acierno said he was also going to suspendher from working the following day. She remained in thegaragefor a short time and spoke to some of the drivers.When she reported to work the following day she was notgiven a cab and the dispatcher told her that he could not giveher one that day. On the next day that she reported back forwork, she did receive a cab and has workedon a regular4-day-week basis since that time.John Acierno testified that on August 19, Ernie Corradi,the gas man, asked him to come out of his office and get thedrivers to move their cabs because the gas line was being heldup. He testified that when he got to the gas line he saw JaneMt. Pleasant handing out literature to drivers in their cabs'and speaking to them and that the drivers were not moving 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir' cars.He amplified the testimony and said that she hadher head almost inside the window talking to the driver andthat he was holding a sheet of paper in front of the windshieldand had not noticed that he was holding up the line. Whenhe spoke to Ms. Mt. Pleasant, the driver of the cab immedi-ately moved his cab up to the gas pump. He told Jane Mt.Pleasant that she should not give out literature in that par-ticular area or any area in the garage where people wereworking, that it disrupted the operations of the garage. JaneMt. Pleasant responded that she had a right to give outliterature anywhere and at any time she wanted to in thegarage. To this response Acierno said he gave her a secondverbal warning saying she should not give out literature todrivers on the gas line or when they were counting theirmoney or occupied at the cashier's window since they couldmake mistakes. She replied she had a legal right to hand outliterature anywhere she wanted to and he could call his attor-ney about it. He testified that he had his manager, JosephGuarglia, make out a warning slip which he then handed toher and after an initial refusal to take it, he warned her aboutinsubordination and she took it. However, he said she con-tinued to give out literature on the gas line and talk to thedrivers, and he warned her a third time. When she did notstop handing out literature he returned to his office and asecond written warning was made which he handed to her asshe was standing by the cashier's window. Mr. Acierno statedthat he verbally warned her a fourth time before giving herthe second written warning, telling her that she could not giveout literature in a working area. She responded that she wasgoing to give it out and he told her that he was also suspend-ing her for a day.Mr. Acierno stated that at the time he gave her the secondnotice she was by the cashier's window and not at the gas lineand he did not recall there being any hold-up in the gas lineat that time. He testified that as he was going to give her thesecond written warning, Ms. Mt. Pleasant was talking to adriver who was in the process of handing his money in at thecashier's window. He stated that she should not have beendistracting someone who was cashing in, that by being dis-tracted people make mistakes.Ernie Corradi, the gas man, testified that after yelling at acab to move up and not getting any results and noting thatJane Mt. Pleasant had her head almost inside the windowtalking to the driver, he asked John Acierno to get the gas linemoving. He said that John Acierno came out of his office andspoke to Jane Mt. Pleasant, but not to the cab driver. Corraditestified that the cab did not move when Acierno first cameout, as Acierno testified, and did not move until after Aciernohad gone back to his office and come out a second time.On rebuttal, Jane Mt. Pleasant denied that she had beenhanging inside a cab speaking to a driver for 3 minutes,denied that she had interfered with the gas line, and statedthat she spoke mainly to night drivers. She did admit oncross-examination that she probably did converse with peoplewho were in the cabs but did not recall any 3-minute conver-sation. She said it was also possible that she spoke to peoplewho were in line to cash out.It is true that the drivers who come in to gas up talk amongthemselves, as they are in line to gas up or to cash in and haveto be asked to move their cabs and there are a number ofoccasions when Ernie Corradi's pleas to move are not re-sponded to quickly and Corradi asks Acierno to remonstrate,with the drivers and he does so.After she returned to work Jane Mt. Pleasant and JohnAcierno had some words concerningsomeposters which theCoalition group had placed on fairly new telephone booths.Acierno stated he wanted them removed by the Coalition andthat the people who had posted things there were nothing butdirty pigs. Both Acierno and Mt. Pleasant admit that they donot like one another and cannot stand'to talk to one another.Mt. Pleasant adds that as a shop steward restrictions havebeen placed on her that were not placed on other shop stew-ards in that she has to knock beforeenteringMr. Acierno'sdoor and get permission to make an appointment to speakwith Aciernoconcerningany problems that may come upwhereasitwasher understanding that the previous shopsteward had free access to Acierno at any time he wished.JaneMt. Pleasant testified that she believes she has a rightto hand out materials in the garageas long asitdoes notinterfere or hold up the gas line or interfere with the driverswho were checking in or out. She testified that she had proba-bly spoken to drivers who had left their cabs and who werein line anddrivers who were in the cabs, but did not feel thatshe held up any work.John Acierno has the idea that literature should only bedispersed in the drivers' waiting room in the garage or outsidethe garageand that the working floor of the garage is not aplace where literature should be passed out because that is acompany work area.After her second warning and her suspension, Jane Mt.Pleasantwent to the Union's headquarters and complainedabout her treatment. She was told by the union officials thatshe should not havebeen inthe garage passing out thosematerials.Acierno, in speaking to theunionofficials over thetelephone on this occasion, offered to negotiate with theUnion concerning distribution of materials in the garage.There was testimony from Jane Mt. Pleasant and othersconcerning various union personages who were running foroffice in a union election scheduled for November who cameinto the garage for varying periods and passed out literature.According to Jane Mi. Pleasant, one individual named LeonFine (not a Respondent employee) stood 'by the counterwhere she had stood on August 19, and passed out literaturefrom 3:30 to 5 p.m. and was not asked to stop. Ms. Mt.Pleasant stated that she did not pass out literature for weeksafter receiving the second warninguntilshe saw others in theshop do so and she has done so since then and has not beeninterfered with by Respondent.Respondent has no specific warning system or an auto-maticdischarge. Warnings are given or a discharge or suspen-sion may be given depending on what the individual infrac-tion is and the fact that two warnings have been given in thiscasedoes not mean that Jane Mt. Pleasant is susceptible todischarge or suspension for any particular amount of warn-ings.Respondent in its brief claims that the contract between theUnion and the Taxi Board in article 26 prohibits activityleading to the curtailment or interference with the operationsof an employer and on this basis feels that it has a right todiscipline anybody who interferes whatsoever with its opera-tions. However,in readingarticle 26, this article is essentiallya no-strike clause and is couched in that frame and the use TRANSPORTATION SYSTEMS, INC.of such an article in the instant situation would seem to bean overextension of the intent of that article and I would notconstrue that article to have reference to the situation here.C. Analysis and ConclusionsThe situation of distributing literature to cab drivers is notquite the same as distributing literature to employees in aplant. The cab drivers are on the street and unavailable to bereached by the Union or the steward during their normalworking hours. It is only when the cab drivers are throughwith their working hours or before they actually start to workserving the public that they are available at a garage whichwould be the most convenient place for their being seen bya shop steward or having literature distributed to them by theunion or those opposing the union.The question of where literature can be distributed in agarage would seem to be one of accommodation between theparties. Certainly if the drivers' waiting room was used by alldrivers who were waiting assignments for cabs and by thedrivers who had just brought in the cabs as a place to figureup their trip tickets and talk to their fellow drivers, this wouldseem to be an appropriate place for the distribution of litera-ture.However, it is clear from the testimony that the drivers'waiting room-is not used in any such manner and that actu-ally the drivers use the area between the cab gas line and thedispatcher's and cashier's offices as their congregation point.According to the testimony, there may be anywhere from 15to 20 drivers congregated around that area anywhere between3:30 and 5:30 p.m. It would then seem that this would be thenatural area for any distribution of literature that would bemade. The essential point that both sides should be interestedin, however,is that any distribution should not interfere withthe process of the cabs going through the gas line or thedrivers checking in or being dispatched out.After initially talking to Jane Mt. Pleasant around 3:30p.m. and seeing a pile of literature in her hand,itdoes notappear that Acierno was ready to forbid her distributing thehandbill in the garage and apparently she had not started anysuch distribution.Ibelieve from all the testimony thatAcierno was called out by Corradi to move the cars up in thegas line and that Mt.Pleasant was at the gas line at that timetalking to a driver in a cab.Jane Mt. Pleasant's initial tes-timony that she was by the counterall the time is bent some-what by her testimony that she did not hang in a cab for 3minutes talking to a driver and her later admissions that sheprobably did talk to some of the cab drivers who were on thegas line. I believe that Jane Mt. Pleasant did go to some ofthe drivers who were waiting to have their cabs gassed andwith the interest in the proposed contract and the oppositionthe Coalition sought to build against ratification, it is verypossible that a longer conversationthan whatshe intendedensued and the gas line could well have been held up. Suchinterference with the process of cabs should not occur andsince I find that it did,Mr. Acierno was warranted in warningJane Mt. Pleasant not to hold up the gas line. Her reactionthat she could distribute literature at any time or place shewished in the garage is not correct in that she can distributeinsofar as she does not holdup the necessary processes of theCompany. In this instance she was doing so and the firstwritten warning to her was,I find, proper.However some199suspicions are raised since it is apparent thatAcierno did notspeakto the cab driver about thedriver's holding up the line.If we wereto believe Corradi'stestimony that suspicionwould become deeper since Corradi stated that the cab didnot move untilafter Aciernowentto his officeand came backa second time.Since Respondent allowedother,distributions in the garageareawhich didnot hinder operations of the garage and sincethe employees are permitted to congregate in and around thecounter near the cashier'swindow,this would seem to be anatural place for distribution of literature and conversation.Certainlythere is no prohibitionof driverseither checking inor going out from engaging in conversation with other driversin the gas line or while they are checking in or checking outor counting their money.Jane Mt.Pleasant's statement thatshe would not interfere with a driver or try to engage one inconversation which would distract him when,for example, heis counting money, since drivers usually wish to finish up andgo home, would seem to be a commonsense statement andcommonsense is what should prevail in thedistribution ofliterature at this point.No contention is made by Respondent that Jane Mt. Pleas-ant was in any way interfering with the gas line operation orwithpeople checking out at the cashier'swindow or beingdispatchedby thedispatcher at the time she received the laterverbal warnings and the second written warning.Respondenthere seems to rely on a potential for interference in that aperson counting money could make a mistake if he or she wasinterfered with. The potentialsfor making mistakes are pres-ent if anyone happened to talk to a person who was countingwhether in a friendly conversation or on a matter of seriousbusinessand certainlythe distribution of literature in thisarea given the circumstances under which the Company oper-ates in allowing people to congregate in this area would notappear to have a tendency to interfere with the operations ofthe garage.The testimonyisclear thatJohn Aciernofeels a greatanimus towards Jane Mt. Pleasant as a spokesman for andrepresentativeof the Coalition.I do not believe that the oc-currencesof August19 would have started without therebeing a holdup in the gas line. But once that occurred andAciernowas fully aware of the attack on the contract madein thehandbill,he then got advice as towhat the policy ofRespondent should be in literature distribution and enforcedthe idea of banning literature distributionexcept forthe driv-ers'waiting room.Thispolicy has not thereafter been en-forced with the exceptions of when actual operations on thegarage floor have been interferedwith andthen by personsotherthan employees.IcreditMt.Pleasant regarding the other distributionswhichshe witnessed and her own distributions and in particu-lar a distribution she made on behalfof theunion shortly afterher suspension.Selective enforcement of a rule is wrong particularly whenit is enforced to prohibit activities which are not interferingwith work processes.Here the activities are also opposed byRespondent in its interests as regards the proposed contract.The areaaround the counter and cashier's window is usedby thedrivers with Respondent's acquiescence as their gath-ering place and as such it is not a true working area.Distribu-tion of literature here by an employee to other employees is 200DECISIONSOF NATIONAL LABOR RELATIONS BOARDonly normal and natural. Respondent's forbidding Jane Mt.Pleasant from distributing handbills in this area on August 19and giving her verbal and a written warning and a suspensionfor doing so is, I find and conclude, improper and violatesSection 8(a)(1) and (3) of the Act. This essentially is employeefree time and they may congregate there and talk amongthemselves and distribution of handbills by an employee un-der such circumstances is proper. Therefore, I will recom-mend that the second warning notice and the 1-day suspen-sion be withdrawn and expunged from her personnel file andthat she be recompensed for the suspension.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, andtherein found to constitute unfair labor practices in violationof Section 8(a)(1) and (3) of the Act, occurring in connectionwith Respondent's business operationsas set forth above insection 1, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the'unfair laborpractices set forth above, I recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act as follows:Having found that Respondent discriminated against JaneMt. Pleasant on August 19, 1974, by orally warning andgiving her a second written warning and by suspending herfrom 1 day of work because of her activities on behalf of theTaxi Rank and File Coalition, I recommend that the secondwarning slip and the suspension be removed and expungedfrom her personnel file and that she be made whole for theloss of pay she suffered as a result of the 1-day suspension andthat interest be appended to that sum as provided inF W.Woolworth Company,90 NLRB 289 (1950). Since it is a partof the purpose of the Act to prevent the commission of unfairlabor practices, I further recommend that Respondent beordered to cease and desist from violating the Act in the sameor a similar manner. On the basis of the foregoing findingsand the entire record, I make the following:CONCLUSIONS OF LAWORDER'Upon the basis of the foregoing findings of fact and conclu-sions of law and the entire record in this case considered asa whole, it is recommended that the Respondent, Transporta-tion Systems, Inc., Brooklyn, New York, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Unlawfully giving oral or written warnings and suspen-sions to employees because of their activities on behalf of theTaxi Rank and File Coalition.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights underSection 7 of the Act.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Make Jane Mt. Pleasant whole for the loss of pay shesuffered by reason of Respondent's discrimination against herin accordance with the recommendations set forth in, thesection of this Decision entitled "TheRemedy."(b) Post at its Brooklyn, New York, garage copies of theattached notice marked "Appendix."' Copies of said noticeon forms provided by the Regional Director for Region 29,after being duly signed by an authorized representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof and maintained by it for 60 consecutivedays thereafter in conspicuous places including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 29,-in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes3 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States Government1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union and the Coalition are labor organizationswithin the meaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) and (3) of the Actby unlawfully orally warning and giving a second writtenwarning and a 1-day suspension from work to Jane Mt. Pleas-ant because of her activities on behalf of the Taxi Rank andFile Coalition.Following a hearing in which the Company, the Union, andthe General Counsel of the National Labor Relations Boardparticipated and offered evidence, it has been found that weviolated the National Labor Relations Act. We have beenordered to post this notice and to abide by what we say in thisnotice.WE WILL NOT unlawfully give oral or written warningsor suspend employees from work because of their lawfulactivities on behalf of the Taxi Rank and File Coalition. TRANSPORTATION SYSTEMS, INC.201WE WILL rescind and expunge the second writtenWE WILL NOT in any like or related manner interferewarning and the suspension given to Jane Mt. Pleasantwith, restrain, or coerce employees in the exercise ofand reimburse her for the pay she lost as a result of therights guaranteed under Section 7 of the Act.suspension.TRANSPORTATION SYSTEMS, INC